Detailed Office Action
The communication dated 10/18/2021 has been entered and fully considered.
Claims 1-3 and 8-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 12, and 13 the applicant in the preamble claims a mouthpiece.  The applicant then in these claims adds features that aren’t part of the mouthpiece.  The vaporizer is something that is added to the mouthpiece.  The claim would be like claiming “A windshield wiper of claim 1 further comprising a car”.  The applicant could reword the claims “A vaporizer comprising the mouthpiece of claim 1 and a vaporizing body.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,617,148. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim devices with duckbill type flaps for inhalation and exhaling and mouthpieces.
The ‘148 patent claims a mouthpiece [claim 1] and a duckbill type valve for inhalation and exhalation [claim 1] as part of a vaporizer.  The patent further claims the valve assembly is directly coupled to the mouthpiece [claim 7].  It is the examiners position that the direct coupling is enough to make it part of the mouthpiece.  In the alternative it would be obvious to integrate the mouthpiece and diverter valve assembly absent evidence of unexpected results.
As for claim 8, plastic is a common build material and the shape of the mouthpiece base being cylindrical is prima facie obvious [MPEP 2144.04 (IV)(B)].
Claims 1-3, 8, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.11,134,719. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim devices with duckbill type flaps for inhalation and exhaling and mouthpieces.
The ‘148 patent claims a mouthpiece [claim 1] and a duckbill type valve for inhalation and exhalation [claim 1] as part of a vaporizer.  The patent further claims the valve assembly is directly coupled to the mouthpiece [claim 4].  It is the examiners position that the direct coupling is enough to make it part of the mouthpiece.  In the alternative it would be obvious to integrate the mouthpiece and diverter valve assembly absent evidence of unexpected results.  The device comprises a filter [claim 6].
As for claim 8, plastic is a common build material and the shape of the mohtpiece base is cylindrical [claim 5]


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,089,225 BROWN et al., hereinafter BROWN.
As for claims 1, 2, 10, and 11, BROWN discloses a mouth piece (20) with an exterior, an inner plenum, an opening at the top, and a base [Figure 1, abstract].  The mouthpiece comprises two diverter valves a first exhaling valve (40) and a second inhalation valve (30) [Figure 1].  Each of the valves can be a duck bill valve which is a valve wherein the flaps meet at a ridge [col. 6 lines 30-35].   
As for claim 9 and 14, the mouthpiece comprise a funnel section to channel air towards the second check valve during exhalation [Figure 1].

    PNG
    media_image1.png
    345
    499
    media_image1.png
    Greyscale

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,369,798 JACKSON, hereinafter JACKSON.
As for claim 1, 2, 10, and 11, JACKSOM discloses a cigarette holder body (12) [abstract].  The Examiner interprets the whole of the body as a mouthpiece for the cigarette (16) which is inserted therein [Figure 1].   The device has an opening (14) and inner plenum and a base.  The device has two one-way valves which work in the opposite direction, an inhalation valve (34) and an exhalation valve (44) [Figure 6].  The valves meet at a central ridge and therefore are duck-bill valves [Figure 6].
As for claim 3 and 12, the mouthpiece (12) is a single unitary piece which is removable from the vaporizer (16 i.e. the cigarette) which is inserted therein [Figure 1].
As for claims 9 and 14,  the exhale function travels through annular passage (21) with a reduced passage (42) which the examiner interprets as a funnel (a guide or a channel) [Figure 6 and col. 2 lines 60-65]
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,089,225 BROWN et al., hereinafter BROWN.
prima facie obvious to change the shape absent evidence of unexpected results [2144.04 (IV)(B)].  A cylindrical connection would allow the mouthpiece to be connected to cylindrical systems.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,369,798 JACKSON, hereinafter JACKSON.
As for claim 8, the mouthpiece 12 at least comprises some plastic [col. 2 lines 20-25].  The holes for the cigarette and the exhalation opening are cylindrical and the whole bottom is semi-cylindrical [claim 3].  However, it is prima facie obvious to change the shape absent evidence of unexpected results [MPEP 2144.04 (IV)(B)].  A cylindrical base would also be an aesthetic design change [MPEP 2144.04 (I)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748